                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION AT DAYTON

CHATIQUA C. PERDUE,

        Plaintiff,                                         Case No. 3:18-cv-156

vs.

COMMISSIONER OF SOCIAL SECURITY,                           District Judge Walter H. Rice
                                                           Magistrate Judge Michael J. Newman
      Defendant.
______________________________________________________________________________

       REPORT AND RECOMMENDATION 1 THAT: (1) THE NON-DISABILITY
 FINDING AT ISSUE BE FOUND UNSUPPORTED BY SUBSTANTIAL EVIDENCE, AND
  REVERSED; (2) THIS MATTER BE REMANDED TO THE COMMISSIONER UNDER
  THE FOURTH SENTENCE OF 42 U.S.C. § 405(g) FOR PROCEEDINGS CONSISTENT
              WITH THIS OPINION; AND (3) THIS CASE BE CLOSED
 ______________________________________________________________________________

        This is a Social Security disability benefits appeal. At issue is whether the Administrative Law

Judge (“ALJ”) erred in finding Plaintiff not “disabled” and therefore unentitled to Disability Insurance

Benefits (“DIB”) and/or Supplemental Security Income (“SSI”). 2 This case is before the Court on

Plaintiff’s Statement of Errors (doc. 9), the Commissioner’s memorandum in opposition (doc. 13),

Plaintiff’s reply (doc. 14), the administrative record (doc. 6), 3 and the record as a whole.

                                                      I.

        A.       Procedural History

        Plaintiff filed for DIB and SSI alleging a disability onset date of June 30, 2014. PageID 38.

Plaintiff claims disability as a result of a number of alleged impairments including, inter alia, diabetes

mellitus, diabetic retinopathy, a depressive disorder, and an anxiety disorder. PageID 41.


        1
            Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
        2
           “The Commissioner’s regulations governing the evaluation of disability for DIB and SSI are
identical . . . and are found at 20 C.F.R. § 404.1520, and 20 C.F.R. § 416.920 respectively.” Colvin v.
Barnhart, 475 F.3d 727, 730 (6th Cir. 2007). Citations in this Report and Recommendation to DIB
regulations are made with full knowledge of the corresponding SSI regulations, and vice versa.
        3
           Hereafter, citations to the electronically-filed administrative record will refer only to the PageID
number.
         After an initial denial of her application, Plaintiff received a hearing before ALJ Eric Anschuetz

on December 8, 2016. PageID 63-99. The ALJ issued a written decision on May 24, 2017 finding

Plaintiff not disabled. PageID 38-50. Specifically, the ALJ found at Step Five that, based upon

Plaintiff’s residual functional capacity (“RFC”) to perform a reduced range of light work, 4 “there are

jobs that exist in significant numbers in the national economy that [Plaintiff] can perform[.]” PageID

43-50.

         Thereafter, the Appeals Council denied Plaintiff’s request for review, making the ALJ’s non-

disability finding the final administrative decision of the Commissioner. PageID 29-31. See Casey v.

Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993). Plaintiff then filed this timely

appeal. Cook v. Comm’r of Soc. Sec., 480 F.3d 432, 435 (6th Cir. 2007).

         B.      Evidence of Record

         The evidence of record is adequately summarized in the ALJ’s decision (PageID 38-50),

Plaintiff’s Statement of Errors (doc. 9), and the Commissioner’s memorandum in opposition (doc. 13).

The undersigned incorporates all of the foregoing and sets forth the facts relevant to this appeal herein.

                                                     II.

         A.      Standard of Review

         The Court’s inquiry on a Social Security appeal is to determine (1) whether the ALJ’s non-

disability finding is supported by substantial evidence, and (2) whether the ALJ employed the correct

legal criteria. 42 U.S.C. § 405(g); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,745-46 (6th Cir. 2007).

In performing this review, the Court must consider the record as a whole. Hephner v. Mathews, 574

F.2d 359, 362 (6th Cir. 1978).


         4
          “Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds” and “requires a good deal of walking or standing, or . . . sitting most
of the time with some pushing and pulling of arm or leg controls.” Id. § 404.1567(b). An individual who
can perform light work is presumed also able to perform sedentary work. Id. Sedentary work “involves
lifting no more than 10 pounds at a time and occasionally lifting or carrying articles like docket files,
ledgers, and small tools. Although a sedentary job is defined as one which involves sitting, a certain amount
of walking and standing is often necessary in carrying out job duties.” Id. § 404.1567(a).
                                                     2
        Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). When substantial evidence

supports the ALJ’s denial of benefits, that finding must be affirmed, even if substantial evidence also

exists in the record upon which the ALJ could have found Plaintiff disabled. Buxton v. Halter, 246

F.3d 762, 772 (6th Cir. 2001). Thus, the ALJ has a “‘zone of choice’ within which he [or she] can act

without the fear of court interference.” Id. at 773.

        The second judicial inquiry -- reviewing the correctness of the ALJ’s legal analysis -- may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record. Rabbers

v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). “[A] decision of the Commissioner will

not be upheld where the [Social Security Administration] fails to follow its own regulations and where

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.” Bowen,

478 F.3d at 746.

        B.      “Disability” Defined

        To be eligible for disability benefits, a claimant must be under a “disability” as defined by the

Social Security Act. 42 U.S.C. § 423(d)(1)(A). Narrowed to its statutory meaning, a “disability”

includes physical and/or mental impairments that are both “medically determinable” and severe enough

to prevent a claimant from (1) performing his or her past job and (2) engaging in “substantial gainful

activity” that is available in the regional or national economies. Id.

        Administrative regulations require a five-step sequential evaluation for disability

determinations. 20 C.F.R. § 404.1520(a)(4). Although a dispositive finding at any step ends the ALJ’s

review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007), the complete sequential review

poses five questions:

        1.      Has the claimant engaged in substantial gainful activity?;

        2.      Does the claimant suffer from one or more severe impairments?;



                                                       3
        3.      Do the claimant’s severe impairments, alone or in combination, meet or equal
                the criteria of an impairment set forth in the Commissioner’s Listing of
                Impairments (the “Listings”), 20 C.F.R. Subpart P, Appendix 1?;

        4.      Considering the claimant’s RFC, can he or she perform his or her past relevant
                work?; and

        5.      Assuming the claimant can no longer perform his or her past relevant work --
                and also considering the claimant’s age, education, past work experience, and
                RFC -- do significant numbers of other jobs exist in the national economy
                which the claimant can perform?

20 C.F.R. § 404.1520(a)(4); see also Miller v. Comm’r of Soc. Sec., 181 F. Supp.2d 816, 818 (S.D.

Ohio 2001). A claimant bears the ultimate burden of establishing disability under the Social Security

Act’s definition. Key v. Comm’r of Soc. Sec., 109 F.3d 270, 274 (6th Cir. 1997).

                                                   III.

        In her Statement of Errors, Plaintiff argues that the ALJ erred in (1) evaluating the opinion of

her treating physician; (2) evaluating the opinion of her treating therapist; (3) weighing the opinions of

the state agency reviewing physicians; and (4) applying the wrong standard to her allegations of

disability. Doc. 9 at PageID 749. Agreeing with the first assignment of error, the undersigned would

direct the ALJ to consider Plaintiff’s remaining arguments on remand.

        Until March 27, 2017, “the Commissioner’s regulations [that apply to this appeal] establish[ed]

a hierarchy of acceptable medical source opinions[.]” Snell v. Comm’r of Soc. Sec., No. 3:12-cv-119,

2013 WL 372032, at *9 (S.D. Ohio Jan. 30, 2013). In descending order, these medical source opinions

are: (1) treaters; (2) examiners; and (3) record reviewers. Id. Under the regulations then in effect, the

opinions of treaters are entitled to the greatest deference because they “are likely to be . . . most able

to provide a detailed, longitudinal picture of [a claimant’s] medical impairment(s) and may bring a

unique perspective to the medical evidence that cannot be obtained from the objective medical findings

alone or from reports of individual examinations[.]” 20 C.F.R. § 404.1527(c)(2).

        A treater’s opinion must be given “controlling weight” if “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and . . . not inconsistent with the other

                                                    4
substantial evidence in [the] case record.” LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377, 384

(6th Cir. 2013). Even if a treater’s opinion is not entitled to controlling weight, “the ALJ must still

determine how much weight is appropriate by considering a number of factors, including the length of

the treatment relationship and the frequency of examination, the nature and extent of the treatment

relationship, supportability of the opinion, consistency of the opinion with the record as a whole, and

any specialization of the treating physician.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th

Cir. 2009); see also 20 C.F.R. § 404.1527(c). 5

        After treaters, “[n]ext in the hierarchy are examining physicians and psychologists, who often

see and examine claimants only once.” Snell, 2013 WL 372032, at *9.

        Record reviewers are afforded the least deference and these “non-examining physicians’

opinions are on the lowest rung of the hierarchy of medical source opinions.” Id. Put simply, “[t]he

regulations provide progressively more rigorous tests for weighing opinions as the ties between the

source of the opinion and the individual [claimant] become weaker.” Id. (citing SSR 96-6p, 1996 WL

374180, at *2 (July 2, 1996)). In the absence of a controlling treating source opinion, an ALJ must

“evaluate all medical opinions” with regard to the factors set forth in 20 C.F.R. § 404.1527(c), i.e.,

length of treatment history; consistency of the opinion with other evidence; supportability; and

specialty or expertise in the medical field related to the individual’s impairment(s). Walton v. Comm’r

of Soc. Sec., No. 97-2030, 1999 WL 506979, at *2 (6th Cir. June 7, 1999).

        In this case Plaintiff’s treating primary care physician, Rajindra Bhat, M.D., authored an

opinion in December, 2016. PageID 737-38. Based on a diagnosis of Type I Diabetes, neuropathy,

and Retinitis proliferans, Dr. Bhat opined that Plaintiff was able to work only four hours a day, stand



        5
           In essence, “opinions of a treating source . . . must be analyzed under a two-step process, with
care being taken not to conflate the steps.” Cadle v. Comm’r of Soc. Sec., No. 5:12-cv-3071, 2013 WL
5173127, at *5 (N.D. Ohio Sept. 12, 2013). Initially, “the opinion must be examined to determine if it is
entitled to controlling weight” and “[o]nly if . . . the ALJ does not give controlling weight to the treating
physician’s opinion is the opinion subjected to another analysis based on the particulars of” 20 C.F.R.
§ 404.1527. Id.
                                                     5
for one hour, and sit for two hours. Id. He concluded that she could lift only ten pounds occasionally

and five pounds frequently, but never balance. Id. Dr. Bhat also found that Plaintiff suffered from

problems with anxiety and/or depression that would markedly limit her ability to withstand the stresses

and pressure of ordinary work activity. Id. Relatedly, he determined that Plaintiff would be off task

20% or more during an average work week, and would be absent about twice per month. PageID 738.

The ALJ afforded Dr. Bhat’s opinion only “partial weight.” PageID 48.

        Initially, the undersigned finds error in the ALJ’s failure to explicitly recognize Dr. Bhat’s

status as a treating physician, specifically mention the applicable concept of controlling weight, or

analyze the controlling weight factors. PageID 48. As noted by this Court on numerous occasions,

such failure is reversible error because it “deprives the Court of the opportunity to meaningfully review

whether [the ALJ] undertook the ‘two-step inquiry’ required when analyzing treating source opinions.”

Marks v. Colvin, 201 F. Supp. 3d 870, 882 (S.D. Ohio 2016); Hatton v. Comm’r of Soc. Sec., No. 3:18-

CV-008, 2018 WL 4766963, at *4 (S.D. Ohio Oct. 3, 2018), report and recommendation adopted, No.

3:18-CV-8, 2018 WL 5084758 (S.D. Ohio Oct. 18, 2018); Reese v. Comm’r of Soc. Sec., No. 3:17-

CV-283, 2018 WL 2381896, at *3 (S.D. Ohio May 25, 2018).

        Rather, the entirety of the ALJ’s analysis consists of one sentence summarily dismissing Dr.

Bhat’s 2016 opinion as “not supported by the medical evidence of record, which clearly shows the

claimant is not as limited [] in her ability to sit, stand, walk, lift, or balance.” PageID 48. The ALJ’s

failure to provide even a single citation to the record to “identify the specific discrepancies and explain

why it is the treating physician’s conclusion…gets the short end of the stick” constitutes reversible

error. Friend v. Comm’r of Soc. Sec., 375 F. App’x. 543, 551–52 (6th Cir. 2010) (holding that “it is

not enough to dismiss a treating physician’s opinion as ‘incompatible’ with other evidence of record”);

Cox v. Comm’r of Soc. Sec., 615 Fed. Appx. 254, 258 (6th Cir. 2015) (finding the “ALJ erred by

discounting a treating source’s opinions as inconsistent with the record without discussing extensive

treatment notes from another source”); Mays v. Comm’r of Soc. Sec., No. 1:08-cv-871, 2010 U.S.

                                                    6
Dist. LEXIS 131619, at *34 (6th Cir. Nov. 8, 2010) (holding that where the ALJ did not cite to the

record, “[t]he ALJ failed to sufficiently articulate his assessment of the evidence to assure the Court

that he considered the relevant record evidence and to enable the Court to trace the path of his

reasoning”). Such an error is especially glaring where, as here, the record contains evidence supportive

of Dr. Bhat’s opinion. For example, Plaintiff’s diabetes was labeled “severely uncontrolled” and “with

a high risk for morbidity and mortality associated with severe hypoglycemic events,” PageID 346-47,

she was seen at urgent care facilities for multiple-day bouts of vomiting, and consistently reported

these same symptoms to her physicians. PageID 363, 372, 543.

          Thus, the ALJ failed to establish “good reasons” for discounting the opinion of Plaintiff’s

treating physician, and reversal is warranted. Mitchell v. Comm’r of Soc. Sec., 330 Fed. App’x.

563, 569 (6th Cir. 2009).

                                                  IV.

          When, as here, the ALJ’s non-disability determination is unsupported by substantial evidence,

the Court must determine whether to remand the matter for rehearing or to award benefits. Generally,

benefits may be awarded immediately “if all essential factual issues have been resolved and the record

adequately establishes a plaintiff's entitlement to benefits.” Faucher v. Sec’y of Health & Human

Servs., 17 F.3d 171, 176 (6th Cir. 1994); see also Abbott v. Sullivan, 905 F.2d 918, 927 (6th Cir. 1990).

The Court may only award benefits where proof of disability is strong and opposing evidence is lacking

in substance, so that remand would merely involve the presentation of cumulative evidence, or where

proof of disability is overwhelming. Faucher, 17 F.3d at 176; see also Felisky v. Bowen, 35 F.3d 1027,

1041 (6th Cir. 1994). In this instance, evidence of disability is not overwhelming and, therefore, the

undersigned concludes that a remand for further proceedings -- as specifically set forth above -- is

proper.




                                                   7
                                                V.

       IT IS THEREFORE RECOMMENDED THAT: (1) the Commissioner’s non-disability

finding be found unsupported by substantial evidence, and REVERSED; (2) this matter be

REMANDED to the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g) for proceedings

consistent with this opinion; and (3) this case be CLOSED.



Date: April 7, 2019                                  s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States Magistrate Judge




                                                8
                              NOTICE REGARDING OBJECTIONS

         Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to

the proposed findings and recommendations within FOURTEEN days after being served with this

Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if served

on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this Report

and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN DAYS

by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the deadline to file objections

by filing a motion for extension, which the Court may grant upon a showing of good cause.

         Any objections filed shall specify the portions of the Report and Recommendation objected to,

and shall be accompanied by a memorandum of law in support of the objections. If the Report and

Recommendation is based, in whole or in part, upon matters occurring of record at an oral hearing, the

objecting party shall promptly arrange for the transcription of the record, or such portions of it as all

parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District Judge

otherwise directs.

         A party may respond to another party’s objections within FOURTEEN days after being served

with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this

Report and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN

DAYS by application of Fed. R. Civ. P. 6(d).

         Failure to make objections in accordance with this procedure may forfeit rights on appeal. See

Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981).
